DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This is the response to the communication filed on 03/18/2021.
Claims 1-8, 10-20 and 22 remain pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 15, 18, 20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hansen et al. (US 7,718,923) in view of Munshi et al. (US 2003/0038610).
Addressing claims 1-3, 18 and 20, Hansen discloses a system for capturing and storing solar energy (fig. 3), the system comprising:
	a solar energy capture and store device (10) including:
a plurality of segments 20 arranged in a contiguous row , wherein immediately adjacent ones of the segments are interconnected by a hinge (fig. 3 shows the partially folded configuration of the device 10 that shows the hinges between the adjacent segments 20) such that the plurality of segments are transitionable between a collapsed, folded state, in which the segments are stacked onto one another and remain directly connected to one another as a continuous uninterrupted strip (fig. 3 shows the partially folded configuration of the device that shows the plurality of segments are stacked onto one another and remain directly connected one another as a continuous uninterrupted strip; therefore, the preponderance of evidence indicates that when in a fully folded state, the plurality of segments 20 would be directly situated on one another), and an expanded state (fig. 4 shows the expanded state of the device 10),
wherein the plurality of segments includes:
first, second, third, fourth and fifth segments in the claimed positions as annotated in fig. 3 below;
a first photovoltaic layer 36 carried by the first segment;
a second photovoltaic layer 36 carried by the second segment;
a third photovoltaic layer 36 carried by the fifth segment;
wherein the third and fourth segments are characterized by the absence of a photovoltaic layer (fig. 3);
an electronic connection between each immediately adjacent pair of segments of the plurality of segments (either the electrical connection on the back surface in fig. 4 or the electric connection 34 on the front surface in fig. 3); 
a majority of the plurality of segments carry the solar cells (fig. 3); and
an electrical connection terminus 55 carried by at least one of the plurality of segments for delivering generated energy.

    PNG
    media_image1.png
    518
    610
    media_image1.png
    Greyscale

Hansen is silent regarding a power storage layer is carried by a majority of the plurality of segments and electrically connected to at least one of the photovoltaic layers and an electrical connections terminus carried by at least one of the plurality of segments for delivering stored energy.

Munshi discloses a system for capturing and storing solar energy; wherein, the system comprising a plurality of segments (figs. 9-12 and 13, the plurality of segments 500 or 600 are combined to form the undulating pattern 700 in fig. 13).  The system further includes a power storage layer (battery cells 614 and capacitors 622 in fig. 11) carried by a majority of the plurality of segments (each segment that carries the solar cells 602 also carries the storage layer; and the majority of the segments carries the solar cells 602 as well as the storage layer) and electrically connected to at least one of the photovoltaic layers (the power storage layer in fig. 11 is electrically connected to the photovoltaic layer on the same segment).  Munshi further discloses in paragraph [0111] that the stored energy in the battery is used for powering instruments, charging the capacitor or providing some other electrical function; therefore, it is the Examiner’s position that the electrical connection terminus, which are associated with each power storage layer of each segment, are implicated disclosed by Munshi in order to interface the battery with the electrical load that utilizes the stored power in the power storage layer.

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the photovoltaic modules 14 of Hansen with the module 600, that comprises the photovoltaic layer and the power storage layer, as disclosed by Munshi in order to store the energy generated by the photovoltaic layers via associated power storage layers for additional usage (Munshi, [0027, 0119]).  The power storage layers of Munshi is also flexible that makes them compatible with the photovoltaic structure of Hansen.  Furthermore, forming the charge storing layers with the photovoltaic layers as disclosed by Munshi in the configuration of Hansen would simply the device 10 of Hansen and improves its portability.  In the modified system of Hansen in view of Munshi, the power storage layer is carried by a majority of the plurality of segments because a majority of the plurality of segments of Hansen carries photovoltaic cells with the associated power storage layer.

Addressing claims 4-6, in paragraph [0030], Munshi discloses a flexible electronic circuitry in electrical contact with each of the solar cell, heating element, thin film battery and capacitor layers.  Munshi further discloses in paragraph [0046] the flexible system is for forming flexible inflated balloon; therefore, the circuitry that connects the photovoltaic layer to the power storage layer is also flexible.  Paragraph [0046] also discloses the plurality of segments are interconnected to form a larger panel, which further shows that the flex circuitry is configured to establish the segments and the electronic connections.  Figs. 9 and 11 of Munshi show the flex circuitry (516 or 616) is contiguous through the segments (in order to establish electrical connection between the segments) and connect to the power storage layer.  Furthermore, the device is configured such that the segments are heated by stored power that energies a portion of the flex circuitry [0067-0068, 0103 and 0111].

Addressing claim 7, Hansen discloses the device 10 can be supported on the dashboard in the interior of the vehicle (Abstract); therefore, the dashboard is the claimed support assembly configured to support the device in the expanded state.

Addressing claim 15, the temperature sensor disclosed in paragraph [0030] of Munshi is the claimed sensor carried by the device for directing operation of the device.

Addressing claim 22, Hansen discloses a system for capturing and storing solar energy, the system comprising:
a solar energy capture and store device (the structure constituted by the 1st to 5th segments in annotated fig. 3 above is the structural equivalence to the claimed solar energy capture and store device of current claim; the remaining segments, excluded from the 1st to 5th segments in annotated fig. 3 above, are not interpreted as part of the claimed solar energy capture and store device because the preamble of current claim recites “the system comprising:” (emphasis added), which is opened to structures other than those considered as part of the claimed solar energy capture and store device; in other words, the segments in fig. 3, outside of the annotated 1st to 5th segments, are part of the claimed system but are not part of the claimed solar energy capture and store device) including:
	a plurality of segments (the first to fifth segments in annotated fig. 3 above) arranged in a contiguous row, wherein immediately adjacent ones of the segments are interconnected by a hinge such that the plurality of segments are transitionable between a collapsed, folded state, in which the segments are stacked onto one another and remain directly connected to one another as a continuous uninterrupted strip (fig. 3 shows the partially folded configuration of the device that shows the plurality of segments are stacked onto one another and remain directly connected one another as a continuous uninterrupted strip; therefore, the preponderance of evidence indicates that when in a fully folded state, the plurality of segments 20 would be directly situated on one another), and an expanded state (fig. 4 shows the expanded state of the device 10), wherein the continuous uninterrupted strip defines consecutive, immediately adjacent segments (annotated fig. 3 above);
	a photovoltaic layer (the photovoltaic layer in first, third and fifth segments) carried every other one of the consecutive, immediately adjacent segments (annotated fig. 3 above);
	wherein every other one of the consecutive, immediately adjacent segments is free of a photovoltaic layer (the second and fourth segments in annotated fig. 3 above are free of the photovoltaic layer);
	an electronic connection between each immediately adjacent pair of segments of the plurality of segments (either the electrical connection on the back surface in fig. 4 or the electric connection 34 on the front surface in fig. 3); and
	an electrical connection terminus 55 carried by at least one of the plurality of segments for delivering generated energy.

Hansen is silent regarding a power storage layer carried by one of the plurality of segments and electrically connected to at least one of the photovoltaic layers.

Munshi discloses a system for capturing and storing solar energy; wherein, the system comprising a plurality of segments (figs. 9-12 and 13, the plurality of segments 500 or 600 are combined to form the undulating pattern 700 in fig. 13).  The system further includes a power storage layer (battery cells 614 and capacitors 622 in fig. 11) carried by one of the plurality of segments (each segment that carries the solar cells 602 also carries the storage layer) and electrically connected to at least one of the photovoltaic layers (the power storage layer in fig. 11 is electrically connected to the photovoltaic layer on the same segment).  Munshi further discloses in paragraph [0111] that the stored energy in the battery is used for powering instruments, charging the capacitor or providing some other electrical function; therefore, it is the Examiner’s position that the electrical connection terminus, which are associated with each power storage layer of each segment, are implicated disclosed by Munshi in order to interface the battery with the electrical load that utilizes the stored power in the power storage layer.

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the solar energy capture and store device of Hansen with the module 600, that comprises the photovoltaic layer and the power storage layer, as disclosed by Munshi in order to store the energy generated by the photovoltaic layers via associated power storage layers for additional usage (Munshi, [0027, 0119]).  The power storage layers of Munshi is also flexible that makes them compatible with the photovoltaic structure of Hansen.  Furthermore, forming the charge storing layers with the photovoltaic layers as disclosed by Munshi in the configuration of Hansen would simply the device 10 of Hansen and improves its portability.  In the modified solar energy capture and store device of Hanse where each segment carries the photovoltaic cell along with the power storage layer, the limitation a power storage layer carried by one of the plurality of segments and electrically connected to at least one of the photovoltaic layers is met since that device includes one segment that carries the power storage layer along with the associated photovoltaic layer.

Claims 7-8 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hansen et al. (US 7,718,923) in view of Munshi et al. (US 2003/0038610) as applied to claims 1-7, 15, 18, 20 and 22 above, and further in view of Greer (US 2017/0321426).
Addressing claims 7-8 and 14, Hansen discloses the device 10 has utility other than provide radiant energy to defrost the windshield, such as warming the motorist via the heater 34 using the stored energy in emergency situation (col. 3 ln 42-47).

Hansen is silent regarding the claimed limitation.

Greer discloses a flexible photovoltaic system; wherein, the photovoltaic layers 72 are supported via a support assembly (pole 14 and rods 18, 20, 24 constitute the claimed support assembly).  Furthermore, the support assembly includes a stanchion (collective pole 14, 18, 20 and 24 constitute the claimed stanchion) that is configured to flex.  The stanchion is also fixed to the ground 58 (fig. 4).  The plurality of apertures 50 for adjusting the height of the canopy is the claimed markings designating an arrangement of the plurality of segments relative to a corresponding latitudinal position.

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the system of Hansen with the support assembly disclosed by Greer in order to support the photovoltaic layers in an expanded state as well as utilizing the expanded photovoltaic layers as shading canopy (Greer, fig. 5).  Furthermore, the configuration of Greer allows the device 10 of Hansen to generate electrical power even when it is not situated within the car.

Claims 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hansen et al. (US 7,718,923) in view of Munshi et al. (US 2003/0038610) as applied to claims 1-7, 15, 18, 20 and 22 above, and further in view of Locher (US 2006/0225781).
Addressing claims 7, 10 and 12, Hansen discloses the device 10 has utility other than provide radiant energy to defrost the windshield, such as warming the motorist via the heater 34 using the stored energy in emergency situation (col. 3 ln 42-47).

Hansen is silent regarding the claimed limitation.

Locker discloses a foldable photovoltaic system similarly to that of Hansen; wherein, the system further comprising a support assembly (the series of straps and attachment points shown in figs. 1-2 constitute the claimed support assembly; the straps are also the structural equivalence to the claimed cable of claim 10).  The support assembly includes at least one cable (the straps) configured for mounting to a wall (figs. 16 and 17, the surface on which the photovoltaic system is attached to via the straps or cables constitute the claimed wall).  Furthermore, the support assembly and the device are configured such that when the device is supported by the support assembly and the device is in the expanded state, the first and second segments are angled relative to earth such that the corresponding photovoltaic layers capture solar energy (figs. 16 and 17 disclose when the support assembly and the device are supported in the expanded state on the roof or hood of the car, the photovoltaic layers are angled relative to each for collecting solar energy).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the system of Hansen with the straps and attachment points disclosed by Locher in order to secure the photovoltaic system to various surfaces, including mounting to a wall or surfaces that situate the photovoltaic layers at angled position relative to earth for collecting solar energy (figs. 1-2 and 16-17 of Locher).  The modification also allows the device 10 of Hansen to generate electrical power even when it is not situated within the car.

Claims 7, 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hansen et al. (US 7,718,923) in view of Munshi et al. (US 2003/0038610) as applied to claims 1-7, 15, 18, 20 and 22 above, and further in view of Fereday (US 2010/0154860).
Addressing claims 7, 11 and 13, Hansen discloses the device 10 has utility other than provide radiant energy to defrost the windshield, such as warming the motorist via the heater 34 using the stored energy in emergency situation (col. 3 ln 42-47).

Hansen is silent regarding the limitation of current claims.

Fereday discloses a flexible photovoltaic system comprising a support assembly 1 (figs. 1A-2, 5 and 7A-7E) for supporting the photovoltaic system in an expanded state.  Furthermore, the support assembly includes motor mechanically coupled to the support assembly to rotate the device in tracking the sun [0069].  The sun tracking mechanism corresponds to configuring the support assembly to manipulate an arrangement of the device according to an amount of solar energy gain because in following the sun the device is manipulated to maintain the optimal amount of solar energy gain.

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the photovoltaic system of Hansen with the support assembly disclosed by Fereday in order to support the photovoltaic system in an expanded state as well as allowing the system to track the movement of the sun to increase power generation capacity (Fereday, figs. 1A-2, 5 and 7A-7E and paragraph [0069]).  The modification also allows the device 10 of Hansen to generate electrical power even when it is not situated within the car.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hansen et al. (US 7,718,923) in view of Munshi et al. (US 2003/0038610) as applied to claims 1-7, 15, 18, 20 and 22 above, and further in view of Armstrong et al. (US 2016/0197575).
Addressing claim 16, Hansen is silent regarding the device is configured to operate in response to wireless signals.

Armstrong discloses a system comprising PV submodules separated by subtractive hinges similarly to that of Hansen; wherein, Armstrong discloses in paragraphs [0018 and 0048] that the system includes wireless charging capability, which is the analogous to the device being configured to operate in response to wireless signals.

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the system of Hansen with wireless charging capability as disclosed for the system of Armstrong in order to eliminate the need for cabling between the power system and the device to be charged (Armstrong, [0018]).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hansen et al. (US 7,718,923) in view of Munshi et al. (US 2003/0038610) as applied to claims 1-7, 15, 18, 20 and 22 above, and further in view of Freeman (US 2014/0297072).
Addressing claim 17, Hansen is silent regarding the device is configured to operate in response to information received from a remote weather monitoring system.

Freeman discloses a foldable photovoltaic system; wherein, the system is configured to operate in response to information received from a remote weather monitoring system ([0051], the photovoltaic system is deployed or stowed based on weather information from remote weather monitoring system).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the system of Hansen by configuring the system to response to information received from a remote weather monitoring system as suggested by Freeman in order to determine whether to deploy or stow the photovoltaic system to prevent damages to the photovoltaic system.  Furthermore, knowing weather condition would provide the user with information as to when to deploy the device 10 of Hansen to provide radiant heat to defrost the windshield.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hansen et al. (US 7,718,923) in view of Munshi et al. (US 2003/0038610) as applied to claims 1-7, 15, 18, 20 and 22 above, and further in view of Beitman, Sr. (US 9,653,632).
Addressing claim 19, Hansen is silent regarding the first and second photovoltaic layers each include multiple concentrators with an equal number of dish reflectors.

Beitman, Sr. discloses a foldable photovoltaic system comprising a plurality of segments on which photovoltaic elements 8 are disposed (fig. 3).  Furthermore, the photovoltaic layer in each segment includes multiple concentrators with equal number of dish reflectors 62 (fig. 3).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the system of Hansen with the multiple concentrators with an equal number of dish reflectors attached to the photovoltaic layers as disclosed by Beitman, Sr. in order to increase the amount of light impinging on the photovoltaic layers.

Response to Arguments
Applicant's arguments filed 03/18/2021 regarding the rejection of claims 1-8, 10-20 and 22 have been fully considered but they are not persuasive for the following reasons:
With regard to the rejection of claim 1, the Applicants argued that claim 1 would not be obvious based on the teaching of Hansen in view of Munshi because “Hansen is a defrosting windshield sunshade panel and is unconcerned with the long term collection, storage and use of solar power by auxiliary devices apart from the sunshade itself”.  The argument is not persuasive because Hansen discloses storing the power generated by the photovoltaic layers with rechargeable battery (col. 2 ln 1-9), which negates the Applicants’ assertion that Hansen is unconcerned with the collection and storage of the power generated by the photovoltaic layer.  Additionally, Hansen also discloses the stored power from the battery is used as supplemental energy to the vehicle power source or low voltage power supply (col. 3 ln 37-42) or could be used as emergency energy for stranded motorist (col. 2 ln 2-15), which further indicates the desire for storing energy for purposes other than defrosting the windshield in contrast to the Applicants’ assertion.
The Applicants further argued that Munshi is a very complex electrical power system for spacecraft and one of skill would not reasonably consider the spacecraft/satellite solar panels of Munshi as implicating the windshield sunshade of Hansen.  The argument is not persuasive because fundamentally, both Hansen and Munshi disclose the same thing, meaning storing the power generated from photovoltaic layers positioned in collapsible continuous segments.  The Applicants failed to specify which features of Munshi’s system would be incompatible with that of Hansen.  Furthermore, the modification does not require incorporating the complexity of the satellite but simply using the photovoltaic layer having the associated power storage layer of Munshi in the segments of Hansen.  The preponderance of evidence, based on the similarities between the teaching of Hansen and Munshi, indicates that there is expectation of success that the modified device of Hansen having the photovoltaic layer with the associated power storage layer of Munshi would perform its intended function of generating and storing power from sunlight.
The Applicants further argued “the windshield sunshade of Hansen would have no reason to include power storage layers on more than one of the segments, let alone a majority of the segments as claimed”.  The argument is not persuasive because it is unclear as to how storing more energy is undesirable especially when Hansen discloses that the stored energy could be used in emergency situation where the life of the stranded motorist is at stake (Hansen, col. 2 ln 1-15).  Therefore, based on the teaching Hansen, the more energy that can be stored with more power storage layers of Munshi would improve the odds of survival for the stranded motorist.
For the reasons above, Examiner maintains the position that claims 1-7, 15, 18 and 20 are unpatentable over the disclosure of Hansen in view of Munshi.
With regard to claim 22, the Applicants argued that Hansen purposefully has photovoltaic layers on consecutive segments (i.e., the middle two segments in Fig. 3), which does not meet the limitation where the photovoltaic layer is positioned on every other segments.  The argument is not persuasive because, as discussed above, only the structure constituted by the 1st to 5th segments in annotated fig. 3 above is the structural equivalence to the claimed solar energy capture and store device of current claim; the remaining segments, excluded from the 1st to 5th segments in annotated fig. 3 above, are not interpreted as part of the claimed solar energy capture and store device because the preamble of current claim recites “the system comprising:” (emphasis added), which is opened to structures other than those considered as part of the claimed solar energy capture and store device.  In other words, the segments in fig. 3, outside of the annotated 1st to 5th segments, are part of the claimed system but are not part of the claimed solar energy capture and store device.  As currently written, only the claimed solar energy capture and store device is required to include its segments where every other one of the consecutive, immediately adjacent segments is free of a photovoltaic layer.  The system for capturing and storing solar energy as a whole is not required to have every other one of all of its segments to be free of a photovoltaic layer.  For the reason above, Examiner maintains the position that claim 22 is obvious based on the teaching of Hansen in view of Munshi.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACH T DINH whose telephone number is (571)270-5118.  The examiner can normally be reached on Mon-Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BACH T DINH/Primary Examiner, Art Unit 1726                                                                                                                                                                                                        03/30/2021